                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

HERBERT BRYANT,                              )
                                             )
               Plaintiff,                    )
                                             )
       v.                                     )              No. 7:14-CV-223-H-KS
                                              )
VILLAGE OF BALD HEAD ISLAND,                 ·)
NORTH CAROLINA, et al.,                       )
                                              )
               Defendants.                    )


THOMAS M. CANNON, et al.,                     )
                                              )
               Plaintiffs,                    )
                                              )
       ~                                      )              No. 7:15-CV-187-H-KS
                                              )
VILLAGE OF BALD HEAD ISLAND,                  )
NORTH CAROLINA, et al.,                       )
                                              )
               Defendants.                    )

       These matters are before the court on Plaintiff Herbert Bryant's motion to reschedule the

November 16, 2018 court-hosted settlement conference and to excuse him from personal
   I


attendance. [DE-104]. The court was notified by email that Defendants consent to the motion,

and the parties request a setting in Raleigh on November 20, 2108. For good cause shown, the

motion is allowed and the court-hosted settlement conference will be held on Tuesday, November

20, 2018, at 9:30 a.m. in the United States Courthouse at 310 New Bern Ave., Raleigh, North

Carolina. Plaintiff Bryant is excused from personally attending but shall be available by telephone.

       SO ORDERED, the 22nd day of October 2018.

                                                        f~~
